Per Curiam.
The respondent, Lipsett Steel Products, Inc., a corporation, brought this action to recover personal property taxes paid under protest in 1964 on a scrap shear. The issue is whether the shear should have been assessed as personalty or realty. The same issue was previously before this Court in Lipsett Steel Products, Inc. v. King Cy., 67 Wn.2d 650, 409 P.2d 475, with respect to taxes assessed in prior years. The holding that the shear should be personalty is dispositive of this appeal.
The judgment of the trial court that Lipsett Steel Products, Inc., is entitled to recover the sum of $6,304.39 paid as personal property taxes on the shear must be reversed.
By stipulation counsel have agreed, that a determination in Supreme Court No. 38480 will control the disposition of Luria Brothers & Co., Inc.
It is so ordered.